Citation Nr: 1206020	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  07-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating for a right inguinal hernia with a post-operative scar. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1956. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for a compensable rating.  Jurisdiction of the claim was subsequently transferred to the Detroit, Michigan RO. 

In November 2010, this appeal was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, in order to obtain the Veteran's VA treatment records since June 2001, as well as to obtain any records from the Social Security Administration (SSA) for the Veteran - to include any disability determinations and associated medical records.  The record reflects that VA treatment records were obtained through October 2011, and in November 2010, the SSA advised that the Veteran's records had been destroyed.  The Board therefore concludes that there was substantial compliance with the remand directives of November 2010.  Stegall v. West, 11 Vet. App. 268 (1998). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's post-operative right inguinal hernia is healed and non-symptomatic; the post-operative scar is healed, non-tender, and has no keloid or adhesion; further, the Veteran does not have the presence of a current right inguinal hernia. 




CONCLUSION OF LAW

The criteria for a compensable evaluation for a post-operative right inguinal hernia, with post-operative scar, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114 , Diagnostic Code 7338 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2006 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the June 2006 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  With regard to records from the SSA, the Board notes that the AMC attempted to obtain such records, but in November 2010, the SSA advised that the Veteran's records had been destroyed.  The Veteran was notified of this and given the opportunity to submit any SSA records he had in his possession, but none were received.  The Board acknowledges that the VA examination in August 2006 did not include a review of the claims folder.  In that regard, the U.S. Court of Appeals for Veterans Claims (Court) has clarified that review (or lack of review) of the claims file is not dispositive of the probative value of a medical nexus opinion, and that such review is deserving of consideration when there is relevant evidence in the claims folder which may affect the nexus outcome offered by the examiner upon consideration of the evidence in the file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Applying the Nieves-Rodriguez case to this matter, the Board notes that although the VA examiner in 2006 did not review the claims folder, the record reflects that there were no recent pertinent treatment records in the claims folder, and, the VA examiner did obtain an accurate history from the Veteran.  Moreover, examination findings were reported, along with diagnoses/opinions, which were supported in the record.  Thus, the Board finds that the August 2006 VA examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

By way of history, the Board notes that by May 1983 rating decision, the RO granted service connection for right inguinal hernia, operated, with postoperative scar, and assigned a 0 percent (non-compensable) rating, effective from January 28, 1963, pursuant to Diagnostic Code (DC) 7338.  

In the September 2006 rating decision, the RO denied a compensable rating for the service-connected right inguinal hernia with post-operative scar, under DC 7338. 

Under DC 7338, a noncompensable rating is assigned for a hernia that is small, reducible, or without true hernia protrusion, or a hernia which has not been operated on but is remediable.  38 C.F.R. § 4.114, DC 7338.  A 10 percent rating is assigned for post-operative recurrent inguinal hernia which is readily reducible and well supported by truss or belt.  Id.  A 30 percent rating is assigned for a small postoperative recurrent or unoperated irremediable inguinal hernia which is not well supported by a truss or not readily reducible.  Id.  A 10 percent is added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  See Note following 38 C.F.R. § 4.114 , Diagnostic Code 7338. 


VA treatment records, dated through October 2011, were obtained and do not reflect any current treatment or complaints related to a post-operative right inguinal hernia, or the related post-operative scar. 

On VA examination in August 2006, the Veteran reported having a right inguinal herniorrhaphy in 1956, with chronic pain since that time.  He reported that from 1956 until June 2001, he had pain in his right inguinal region and was never able to cross his legs and he had chronic discomfort in the right groin area.  He indicated that in 2001 he underwent a right orchiectomy, and since then felt 100% better, and was able to cross his legs and move about without a pulling, pinch pain in his groin area.  In a pre-op note dated in May 2001, the physician indicated that the Veteran continued with his right testalgia, which bothered him when he walked.  The physician noted this was a chronic problem and was "perhaps nerve impingement from multiple hernia repairs", and the assessment was right testalgia with cord impingement.  He reported no recurrent issues, but stated that his right inguinal region had significant pain until he had the right testicle removed and revision of the scar tissue, and that now it was significantly improved.  Examination showed on his right inguinal region a 12.5 cm scar that was non-tender to palpation, with no keloid or adhesion, and no problems.  The diagnosis was right inguinal herniorrhaphy with right orchiectomy, with notation regarding the need for right orchiectomy.  

The record reflects that the Veteran has basically indicated that he is only seeking a compensable rating for the period from 1956 through June 2001 (the date of his testicular surgery), because during that time he was experiencing a lot of pain, could not cross his legs, and could not run or swim.  He acknowledges that he feels a lot better since the surgery in June 2001, and can cross his legs and walk more than a mile, but that during the period prior to the 2001 testicular surgery, he was in such pain, that he feels it should be worth at least 10 percent.  In his June 2007 substantive appeal the Veteran stated that while he knew the removal of the right testicle was not service connected and was not seeking anything for that, he reported that during the right testicle removal surgery, the surgeon noticed that the right hernia had not been fixed correctly and fixed that as well.  

Although the record on appeal mirrors the Veteran's contentions regarding the pain he experienced prior to the June 2001 orchiectomy, and the relief he experienced after the surgery, the Board notes that the Veteran's claim for a compensable rating was filed in April 2006, and, therefore, treatment records dated prior to April 2005 are essentially not for consideration in this claim.  See Francisco v. Brown, supra; see also Dingess v. Nicholson.  The Board simply cannot now award a compensable rating for the Veteran's service-connected right inguinal hernia with post-operative scar based on treatment records dated prior to 2001.  Moreover, the Board notes that in June 2001, the Veteran did file a claim regarding his service-connected right inguinal hernia.  The record shows that his claim was denied by rating decision dated in October 2003.  The Veteran did not appeal the October 2003 rating decision and it became final.  Accordingly, the decision may be collaterally attacked and ultimately revised only on the basis of clear and unmistakable evidence (CUE) - which the Veteran has not herein alleged.

Turning to the claim for a compensable rating and considering the current medical evidence of record, the Board notes that the VA examination in 2006 showed that the Veteran essentially has a post-operative right inguinal hernia, with scar, which is healed.  He does not have a current hernia present on the right side and it is not symptomatic.  Under DC 7338, a 10 percent rating is assigned for post-operative recurrent inguinal hernia which is readily reducible and well supported by truss or belt, however, in the present case, the Veteran's post-operative right inguinal hernia is not shown to be recurrent, and does not require support by a truss or belt.  

With regard to the post-operative scar, the Board notes that the rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002, see 67 Fed. Reg. 49490 -99 (July 31, 2002) and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008, although a Veteran may request evaluation under the new criteria.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in 2006; thus, the post-2002 and pre-October 2008 version of the criteria are applicable as he has not requested evaluation under the revised criteria.

Under the applicable criteria, DC 7802 provides for a 10 percent rating for scars involving an area of 144 square inches or greater.  DC 7803 provides for a 10 percent rating for a scar that is superficial and unstable.  Under DC 7804 a 10 percent rating is warranted for a superficial scar that is painful on examination.  Under DC 7805, scars may be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, DCs 7802-7805.

Turning to the record, however, the Board notes that the Veteran's post-operative right inguinal hernia scar has been found to be 12.5 cm, healed, non-tender, and with no keloid or adhesion.  Thus, a compensable rating is not warranted under any of the applicable rating criteria.  38 C.F.R. § 4.118, DCs 7802-7805.

The Board acknowledges the Veteran's assertions suggesting that his postoperative right hernia was in the past more severe than the current rating reflects.  The Veteran, as a lay person, is competent to provide such evidence of how his disability affected his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  He is competent to report that which he can experience or observe and is deemed credible, in this regard.  However, as a lay person lacking in medical training and expertise, the Veteran cannot provide a competent medical opinion regarding the current severity of his disability including clinical evaluation and laboratory studies, and to that extent, his reports are outweighed by the detailed opinions provided by the medical professionals who evaluated the Veteran's service-connected disability and provided the relevant clinical testing to rate the current claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In addition, the Board notes that the Veteran's disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra- schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board finds that the non-compensable rating currently assigned is adequate for the level of disability shown.  Although the Veteran contends otherwise, for reasons stated above, the Board concludes that the Veteran's disability picture is adequately contemplated by the rating schedule.  Moreover, in the present case, the Veteran has not reported marked interference with his employment or any hospitalizations due to his service-connected right inguinal hernia, with post-operative scar.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted. 

In summary, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for his service-connected right inguinal hernia, with post-operative scar.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply, and the claim for a compensable rating for the service-connected right inguinal hernia, with post-operative scar, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A compensable rating for right inguinal hernia, with post-operative scar, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


